Citation Nr: 1316618	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  08-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral pes planus, with hammertoe, bunion, and hallux valgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to August 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Togus, Maine, on behalf of the Regional Office located in Indianapolis, Indiana (RO).

In November 2011, the Board remanded the issue of entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability.  While this claim was in remand status, service-connection was granted in an August 2012 rating decision.  As the benefit sought on appeal has been granted, further review of this claim is not required.

A total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record does not show that the disability at issue herein prevents the Veteran from obtaining or retaining substantially gainful employment, nor does the Veteran assert such.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the record or the Veteran and, thus, will not be addressed herein.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's bilateral pes planus has been manifested by pain, right greater than left, which was worsened by prolonged standing or walking, manipulation, and palpation; tenderness; painful plantar fascia; decreased longitudinal arch height on weight bearing, bilaterally; and a weight-bearing line that fell over or medial to the great toe with respect to the Veteran's right foot.  

2.  The Veteran experiences hammertoe of her left second toe associated with her bilateral pes planus, but none on her right foot.

3.  Symptoms associated with the Veteran's mild to moderate hallux valgus are not equivalent to amputation of the great toe.  Additionally, the Veteran did not undergo a great toe operation with resection of the metatarsal head.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2012).

2.  The criteria for a compensable separate rating for hammertoe of the left second toe have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2012).

3.  The criteria for a compensable separate rating for hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's January 2007 and September 2008 letters to the Veteran satisfied the duty to notify provisions relating to her increased rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters notified the Veteran that she must submit, or request that VA obtain, evidence of the worsening of her disability; the different types of evidence available to substantiate her claim for a higher rating; and the need to submit evidence of how such worsening affected her employment.  The September 2008 letter also provided the Veteran with specific notice of the rating criteria associated with the Diagnostic Code 5276, under which the relevant rating was assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  Subsequent to the September 2008 letter, the Veteran's claim was readjudicated in April 2009 and August 2012 supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As has been determined by the Board herein, the Veteran is entitled to separate noncompensable ratings for a hammertoe and hallux valgus.  The Veteran was not provided notice of the rating criteria associated with Diagnostic Code 5280 for rating hallux valgus, nor Diagnostic Code 5282 for rating hammer toe.  However, the Board finds that the Veteran has not been prejudiced thereby.  In this regard, a statement of the case, and a supplemental statement of the case, issued to the Veteran and representative set forth the basis for the denial of a higher rating.  As such, the purpose behind the notice requirement has been satisfied, and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, including the opportunity to present pertinent evidence as to the severity of all of the diagnoses associated with her feet.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was afforded VA examinations in April 2007 and December 2011.  The examiners reviewed the Veteran's claims file, treatment records, and reports of clinical examinations which provided findings pertinent to the rating criteria, and all of which allowed for fully-informed evaluations of the disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that a hearing officer fulfill two duties in order to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During a February 2009 hearing at the RO, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the hearing officer asked questions to ascertain the severity of the Veteran's bilateral foot disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the symptoms the Veteran associated with her feet and the effect these symptoms have on her ability to function occupationally, socially, and in her daily life.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the hearing officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In December 2006, the Veteran submitted a claim of entitlement to a compensable rating for her bilateral pes planus, with hammertoe, bunion, and hallux valgus.  Pursuant to this claim, the Veteran was afforded a VA examination in April 2007.  In the May 2007 rating decision on appeal, the rating assigned for the Veteran's service-connected disability was increased to 10 percent, effective December 22, 2006.  Subsequent to that rating decision, the Veteran perfected an appeal seeking a higher rating.  In November 2011, the Board remanded the Veteran's claim for further development.  Specifically, the Veteran stated that she had recently received treatment at VA, but that records reflecting this treatment had not been associated with her claims file.  Further, she asserted that her service-connected bilateral pes planus had worsened since the April 2007 VA examination.  Accordingly, the Board remanded the Veteran's claim in order for VA to attempt to obtain the Veteran's VA treatment records and to afford her a new VA examination.

In November 2011, the RO sent the Veteran a letter requesting her to submit any relevant treatment reports not already associated with the claims file.  The RO also requested the Veteran to identify any medical care provider who had treated her for her service-connected disability and to provide VA with an authorization and consent to release information form for each provider to enable the RO to obtain the evidence on the Veteran's behalf.  The Veteran did not respond to the RO's letter.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); Turk v. Peake, 21 Vet. App. 565, 568 (2008) (holding that VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role).

The RO then afforded the Veteran an adequate VA examination in December 2011 in order to ascertain the severity of her service-connected pes planus, with hammertoes, bunion, and hallux valgus.

After the December 2011 VA examination, the RO submitted a request for the Veteran's VA treatment records, dated from January 4, 2008 to January 27, 2012.  These records were obtained and then associated with the Veteran's Virtual VA claims file.  Although these records were obtained after the Veteran was afforded a VA examination, upon review thereof, the Board finds that these records did not include information pertinent to the Veteran's claim.  As such, the fact that these records were not available for review by the VA examiner did not undermine the adequacy of the December 2011 VA examination.

Based on the above, the Board finds that the RO substantially complied with the directives of the November 2011 remand and, thus, a remand for corrective actions is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the Board will address the merits of the Veteran's claim herein.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

A February 2006 VA treatment report demonstrated that the Veteran complained of right foot pain.  She reported that she wore orthotics during her military service.  Upon physical examination, the Veteran endorsed tenderness to palpation along the course of the tibialis posterior muscle and at the insertion to the navicular bone, but denied tenderness in her heels, Achilles tendon, and plantar fascia.  Further, there was no edema or erythema.  The diagnosis was tibialis posterior tendonitis.  Orthotics were ordered for the Veteran.

In April 2007, the Veteran underwent a VA examination in order to ascertain the severity of her service-connected pes planus, with hammertoe, bunion, and hallux valgus.  During the examination, the Veteran reported that she was provided a diagnosis of pes planus during her military service.  She endorsed pain in her feet after prolonged walking or standing, with the pain mostly in her right foot.  On a 10-point pain scale, the Veteran rated her pain as usually 6, which increased to 8 during "flare-ups."  She also stated that her pain had increased in the past 12 months.  The Veteran reported that the use of orthotics helped, as did taking Darvocet and Tylenol.  Upon physical examination, the examiner observed pes planus and a mild hallux valgus that was more noticeable on the right.  The examiner further observed a bunion formation on the right and "questionable" hammertoes.  With respect to employment, the Veteran stated that she worked a desk job in an office, which involved "some" walking and standing.  She asserted that her feet affected her work and her daily activities to a "moderate" degree.  Weight-bearing and non-weight-bearing alignment of the Achilles tendon was normal.  Her feet were non-tender upon palpation.  The diagnoses were pes planus; mild hallux valgus; and spur of the heel.  Further, a radiological examination of the Veteran's feet revealed degenerative joint disease.

In February 2009, the Veteran testified at a hearing at the RO.  She first testified about the onset of the disability during her military service.  The Veteran then endorsed "a lot" of pain in the area of the bunion that extended up to her ankle.  She also stated that she was unable to stand for long periods or walk for "very long times," which affected her ability to participate in activities with her sisters.  She stated that her pain had increased over the past two to four years.  With respect to the level of pain, the Veteran asserted that she experienced pain of a 7 on a 10-point pain scale three to four days per week, describing it as "significant" and "jabbing."  After her feet became sore due to use, she stated that her feet would throb "for a long time."  To treat her symptoms, the Veteran stated that she would sit down, prop her feet up on an apparatus under her desk at work, put her feet on a hassock at home, and rub her feet.  She also stated that she would heat a bag of rice to apply to her feet, but that this treatment was more for her neck and back.  She then stated that she was prescribed Darvocet for various areas of pain, including her right foot, but that the effectiveness of the medication may be wearing off.  Because of her foot/feet, the Veteran stated that she did not pick up heavy objects any more, but, if she happened to pick up something heavy, she would experience "a lot" of pain in her foot/feet.  The Veteran then discussed her need for a wider shoe to accommodate the bunion on her right foot, which meant that the shoe for left foot was wider than necessary, resulting in the left foot being "a little slippery."  The Veteran then stated that she was prescribed orthotics by a VA doctor.

In December 2011, the Veteran underwent another VA examination in order to ascertain the severity of her service-connected bilateral pes planus, with hammertoe, bunion, and hallux valgus.  The examiner indicated that the Veteran's present diagnoses were painful bunion, right great toe, with degenerative arthritis of the first metacarpophalangeal joint; pedis planus; and painful plantar fascia, bilaterally.  The examiner indicated that the Veteran did not experience pain on use of her feet, but that she experienced pain upon manipulation of her right foot, which was accentuated with palpation.  There was no indication of swelling, characteristic callosities, or extreme tenderness of the plantar surface.  Although the examiner found that there was no extreme tenderness present, the examiner oddly determined that tenderness was improved by orthopedic shoes or appliances.  The examiner then found that the Veteran's symptoms were not relieved by arch supports.  With respect to alignment and deformity, the examiner observed that the Veteran had decreased longitudinal arch height on weight bearing, bilaterally, but that there was no objective evidence of marked deformity or pronation of the foot, and no inward bowing, marked inward displacement, or severe spasm of the Achilles tendon.  The Veteran's weight-bearing line fell over or medial to the great toe with respect to the Veteran's right foot, which, in addition to her flatfoot, was also caused by her painful right bunion with degenerative changes.  The examiner indicated that the Veteran regularly used orthotics, but did not use any other assistive device.  When asked if the Veteran's flatfoot disability resulted in impairment of an extremity such that no effective function remained other than that which would be equally well served by amputation with prosthesis, the examiner responded in the negative.  The examiner stated that a radiological examination revealed degenerative or traumatic arthritis in the Veteran's right foot.  Further, the examiner stated that the X-rays revealed flattening of the longitudinal arch, bilaterally, and that there was "significant" metatarsus adductus primus with hallux valgus and degenerative changes of the interphalangeal joint of the great toe.  The examiner then found that the Veteran's flatfoot disability had an impact on her ability to work.  In particular, the examiner opined that, because of pain over the metatarsal phalangeal joint of the great toe, the Veteran shifted her weight to the lateral foot, causing chronic strain over the right ankle.  Further, her pain was made worse by prolonged standing and walking.  

In a supplemental aspect of the December 2011 examination report, the examiner indicated that the Veteran experienced hammertoes, hallux valgus, and a painful bunion.  With respect to hammertoes, the examiner observed that the Veteran did not have hammertoes on her right foot, but that her left second toe was affected.  As to hallux valgus, the examiner indicated that the Veteran experienced mild or moderate symptoms on the right, none on the left.  The examiner then reiterated the findings from the radiological examination and the functional impact of the Veteran's service-connected disability.  In rendering an opinion concerning the Veteran's right ankle, the examiner stated that Veteran's bunion, hallux valgus, and right foot arthritis resulted in "chronic pain."

At present, the 10 percent rating for the Veteran's bilateral pes planus has been assigned pursuant to Diagnostic Codes 5282 and 5276, concerning hammertoes and flatfoot, respectively, hyphenated as 5282-5276.  Despite the indication that both diagnostic codes were used to evaluate the Veteran's claim, only the rating criteria associated with Diagnostic Code 5276 has been discussed in the various adjudications of the Veteran's claim.

Under Diagnostic Code 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is assigned a noncompensable (0 percent) rating.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 20 percent disabling for unilateral disability and 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the Achilles tendon on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Words such as "mild," "moderate," "severe," and "pronounced" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2012).

The evidence of record demonstrates that, throughout the rating period on appeal, the Veteran's bilateral pes planus has been manifested by pain, which was worsened by prolonged standing or walking; tenderness; painful plantar fascia; decreased longitudinal arch height on weight bearing, bilaterally; a weight-bearing line that fell over or medial to the great toe with respect to the Veteran's right foot; but no objective evidence of marked deformity or pronation of the foot, and no inward bowing, marked inward displacement, or severe spasm of the Achilles tendon.  There was pain upon manipulation of the Veteran's right foot during the December 2011 VA examination, which was accentuated with palpation; however, there was no indication of swelling, characteristic callosities, or extreme tenderness of the plantar surface.

Based on the above, the Board finds that the symptoms associated with the Veteran's bilateral pes planus did not satisfy or more nearly approximate the criteria for a rating in excess of 10 percent.  38 C.F.R. §§ 4.6, 4.7 (2012).  The Veteran's pes planus, considered on a unilateral or bilateral basis, has not been shown to be productive of functional impairment comparable to extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the Achilles tendon on manipulation, objective evidence of marked deformity (such as pronation or abduction), swelling, or characteristic callosities.

Although the Veteran is competent to report symptoms of the disability at issue, such as pain and/or spasm, she has not been shown to have had the medical training necessary to make a complex assessment as to whether the severity of the symptoms satisfy the criteria for a higher rating under applicable Diagnostic Codes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such a nature.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's bilateral pes planus is not warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276.

Additionally, the Board finds that the rating criteria associated with Diagnostic Code 5276 does not adequately address all of the service-connected pathologies associated with the Veteran's feet.  As demonstrated above, the evidence of record included diagnoses of hammertoe and right hallux valgus associated with her service-connected bilateral pes planus.  None of these diagnoses, or the symptoms associated therewith, are specifically contemplated under Diagnostic Code 5276.  Further, the Rating Schedule specifically provides separate diagnostic codes for hammertoes and hallux valgus.

Pursuant to Diagnostic Code 5280, unilateral hallux valgus will be assigned a maximum 10 percent rating if it is severe, equivalent to amputation of the toe.  The maximum 10 percent rating will also be assigned if the veteran underwent an operation with resection of the metatarsal head.  

Diagnostic Code 5280 does not provide criteria for a noncompensable rating.  However, in every instance where the Rating Schedule does not provide a noncompensable rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2012).  

During the pendency of this appeal, the Veteran did not assert, and the evidence did not otherwise demonstrate that she underwent an operation with resection of the metatarsal head of her right foot.  Indeed, the Veteran stated that surgical intervention during her military service was discussed, but that it never occurred.  As such, a separate compensable rating is not warranted on this basis.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

The Veteran did not assert and the evidence of record did not otherwise demonstrate that her right hallux valgus was "severe," as defined in the rating criteria as being equivalent to amputation of her right great toe.  Moreover, the Board finds that the disability picture associated with the Veteran's right hallux valgus did not more nearly approximate amputation of her right great toe.  38 C.F.R. § 4.7.  During the pendency of this appeal, the Veteran reported "significant," "jabbing" pain with respect to her right hallux valgus.  Further, the Veteran endorsed tenderness, an inability to walk or stand for prolonged periods, a need to wear a wider right shoe, and a need to walk on the lateral aspect of her right foot.  However, according to the April 2007 VA examiner, the Veteran's right hallux valgus was "mild."  Additionally, although a radiological examination during the December 2011 VA examination demonstrated "significant" metatarsus adductus primus with hallux valgus and degenerative changes of the interphalangeal joint of the great toe, the examiner did not opine that these symptoms were equivalent to amputation of the right great toe.  In fact, the December 2011 VA examiner determined that the symptoms associated with the Veteran's right hallux valgus were "mild or moderate."  Moreover, when asked if the Veteran's right hallux valgus resulted in impairment to such an extent that no effective function remained other than that which would be equally well served by amputation with prosthesis, the December 2011 examiner responded in the negative. 

The Board accepts the Veteran's statements as competent and credible evidence as to the presence of the symptoms associated with her right hallux valgus.  See Layno, 6 Vet. App. at 469.  The Board finds more probative, however, the VA examiners' opinions that these symptoms were mild to moderate in severity.  See Jandreau, 492 F.3d at 1377.  Further, the Board is persuaded by the December 2011 VA examiner's opinion that the Veteran's right hallux valgus is not productive of symptoms that were equivalent to amputation of the right great toe.  Id.  As such, the Board finds that the more probative evidence of record is against findings that the Veteran's right hallux valgus was manifested by or more nearly approximated "severe" symptoms, as that term is defined in the rating criteria.  Thus, the Board finds that a compensable rating is not warranted under this aspect of Diagnostic Code 5280 for right hallux valgus.  Consequently, the Board finds that a separate, noncompensable rating is warranted for the Veteran's right hallux valgus as the rating criteria for a compensable rating has not been met.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5280.

The evidence of record demonstrated that the Veteran's bilateral pes planus was also associated with hammertoe.  

Under Diagnostic Code 5282, a noncompensable rating is warranted for hammertoe of single toes.  The maximum 10 percent rating is assigned when there is hammertoe of all toes of the foot without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

The April 2007 VA examiner observed the presence "questionable" hammertoes without further comment.  Given that the April 2007 VA examiner did not provide a definite diagnosis, the Board finds that the opinion as to the presence of hammertoes is speculative and, thus, not probative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993)(holding that a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis implies he may not have been showing symptoms and therefore deemed speculative).  

The December 2011 VA examiner provided a diagnosis of hammertoe for the Veteran's left second toe, but that none were present on her right foot.  

In order for a compensable rating to be assigned, the evidence must demonstrate that all of the toes on one of the Veteran's feet were hammertoes without the presence of claw foot.  The Veteran does not assert and the evidence of record does not support finding that all of her toes on one of her feet were hammertoes.  The evidence of record demonstrated a single diagnosis of hammertoe pertaining to the Veteran's left second toe.  As such, the Board finds that a separate, noncompensable rating is warranted for hammertoe of the Veteran's left second toe.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Additionally, in determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2012).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The evidence of record did not demonstrate that the Veteran's bilateral pes planus, right hallux valgus, or hammertoe of the second left toe were the result of an injury.  Further, none of these disabilities was manifested by weak foot, claw foot, Morton's disease, hallux rigidus, or malunion or non-union of tarsal or metatarsal bones.  As such, an evaluation pursuant to Diagnostic Codes 5277, 5278, 5279, 5281, 5283, or 5284 was not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5283, 5284 (2012).

Additionally, in DeLuca v. Brown, 8 Vet. App. 202  (1995), the United States Court of Appeals Veterans Claims (Court) held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Codes 5276, 5280, and 5282 contemplate functional impairment due to pain, and are not based on limitation of motion alone, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not warrant a higher rating.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability pictures are not so unusual or exceptional in nature as to render the ratings inadequate.  The Veteran's pes planus, right hallux valgus, and hammertoe, were evaluated as musculoskeletal disabilities of the foot pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5280, and 5282, the criteria of each is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities, respectively.  Id.  

The evidence demonstrated that the Veteran's pes planus was manifested by pain, right greater than left, which was worsened by prolonged standing or walking, manipulation, and palpation; tenderness; painful plantar fascia; decreased longitudinal arch height on weight bearing, bilaterally; and a weight-bearing line that fell over or medial to the great toe with respect to the Veteran's right foot.  

The Veteran's right hallux valgus was manifested by mild to moderate symptoms comprised of pain; tenderness; an inability to walk or stand for prolonged periods; a need to wear a wider right shoe; a need to walk on the lateral aspect of her right foot; "significant" metatarsus adductus primus with hallux valgus and degenerative changes of the interphalangeal joint of the great toe.

The Veteran's left second toe was a hammertoe.  The evidence did not indicate that other toes on her left foot were hammertoes, and did not indicate that any of the toes on her right foot were hammertoes.

When comparing these disabilities pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disabilities pictures are adequately represented by the already assigned schedular ratings.  Ratings in excess of those already assigned are provided for certain manifestations of bilateral pes planus, right hallux valgus, and hammertoes, but the evidence demonstrates that those manifestations are not present in this case.  Accordingly, the schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, the threshold determination for a referral for extraschedular consideration was not met with respect to each of the three disabilities and, consequently, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against ratings in excess of those already assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A rating in excess of 10 percent for bilateral pes planus is denied.

A compensable separate rating for hallux valgus is denied.

A compensable separate rating for hammer toe of the left second toe is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


